Name: Commission Regulation (EEC) No 2375/84 of 16 August 1984 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 8 . 84 Official Journal of the European Communities No L 220/ 17 COMMISSION REGULATION (EEC) No 2375/84 of 16 August 1984 fixing the amount of the, subsidy on oil seeds differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2066/84 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 556/84 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture ( ! ), as last amended by Regula ­ tion (EEC) No 855/84 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed ( s), as last amended by Regulation (EEC) No 1 474/84 (b), and in particular Article 2 (3 ) thereof, Having regard to the opinion of the Monetary Committee , Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2066/84 Q, as last amended by Regulation (EEC) No 2327/84 ( s ) ; Whereas, for the period 8 to 14 August 1984, for certain currencies :  for the current month , the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 HAS ADOPTED THIS REGULATION : Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3 ) of Regulation (EEC) No 2681 /83 shall be as set out in the Annexes hereto . Article 2 This Regulation shall enter into force on 17 August 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 August 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966 , p. 3025/66 . (2) OJ No L 150, 6 . 6 . 1984, p. 5 . O OJ No L 132, 21 . 5 . 1983 , p. 33 . (J) OJ No L 90 , 1 . 4 . 1984, p. 1 . O OJ No L 167, 25 . 7 . 1972 , p. 9 . (*) OJ No L 143 , 30 . 5 . 1984, p. 4 . O OJ No L 191 , 19 . 7 . 1984, p. 19 . H OJ No L 214, 10.8 . 1984, p. 12. No L 220/ 18 Official Journal of the European Communities 17 . 8 . 8 ^ ANNEX I Aids to colza and rape seed (amounts per 100 kilograms, Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 9,151 10,067 10,844 11,364 11,884 10,915 2. Final aids Seeds harvested and processed in :  Federal Republic of Germany (DM) 30,53 32,75 34,69 36,25 37,55 29,71  Netherlands (Fl ) 28,56 31,01 33,09 34,75 36,16 33,33  BLEU (Bfrs/Lfrs) 424,71 467,23 503,29 525,96 550,09 493,65  France (FF) 53,81 60,20 65,04 67,56 71,13 60,79  Denmark (Dkr) 77,01 84,71 91,25 95,63 100,00 91,04  Ireland ( £ Irl) 6,864 7,551 8,128 8,451 8,841 7,912  United Kingdom ( £) 6,067 6,629 7,107 7,429 7,751 7,167  Italy (Lit) 13 104 14412 15 241 15 713 16 458 14 153  Greece (Dr) 790,17 873,49 944,09 991,17 1 038,24 949,02 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 13,874 14,567 19,153 20,017 20,507 2. Final aids ||\\|||| Seeds harvested and processed in : Il ||||  Federal Republic of Germany (DM) 43,64 45,24 56,03 58,41 59,67  Netherlands (Fl) 41,98 43,79 55,82 58,41 59,75  BLEU (Bfrs/ Lfrs) 643,92 676,08 888,93 927,48 950,22  France (FF) 84,78 89,70 121,55 126,44 129,77  Denmark (Dkr) 1 1 6,75 122,58 161,17 168,44 1 72,57  Ireland ( £ Irl) 10,407 10,927 14,361 14,937 15,305  United Kingdom ( £) 9,055 9,477 12,271 12,803 13,108  Italy (Lit) 20 494 20 855 27 123 28 075 28 775  Greece (Dr) 1 211,48 1 274,91 1 694,06 1 772,52 1 816,76 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of I ECU) Current month 1st month 2nd month 3rd month 4th month 5th month DM 2,241240 2,234570 2,228520 2,222840 2,222840 2,206610 Fl 2,524870 2,519350 2,514020 2,509060 2,509060 2,494350 Bfrs/Lfrs 45,304400 45,407700 45,493600 45,571700 45,571700 45,777700 FF 6,888170 6,904770 6,921590 6,939180 6,939180 6,997030 Dkr 8,165590 8,179860 8,194480 8,206210 8,206210 8,236830 £ Irl 0,728202 0,730669 0,733145 0,735752 0,735752 0,742951 £ 0,588283 0,589427 ' 0,590298 0,590887 0,590887 0,591803 Lit 1 379,360 1 386,100 1 392,820 1 399,730 1 399,730 1 422,330 Dr 88,55200 88,55200 88,55200 88,55200 88,55200 88,55200